DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.  Applicant’s submission has overcome the 112(a) rejections previously set forth in the Final Office Action mailed July 26, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 17, 18, 19, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 33, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Toloday, US 20060010942.
Regarding claim 15, Toloday does not explicitly disclose a method of operating an exit device.  However, Toloday does disclose an exit device assembly comprising a trim assembly (20) mounted to a non-egress side of a door (56 of 24; Fig 2), a pushbar assembly (36; Fig 2) mounted to an egress side of the door (52 of 24; Fig 2), and a rotation converter (64, 96, 148) mounted inside the door (exit device components are mounted inside the door as defined by the perimeter of 56; Fig 2) and engaged between a drive spindle (cylindrical feature of 28 protruding from handle portion; Fig 4) of the trim assembly and an actuator (182; Fig 4) of the pushbar assembly, the method comprising: 
converting, by the rotation converter and inside the door (exit device components are mounted inside the door as defined by the perimeter of 56; Fig 2), rotation of the drive spindle in a drive spindle first rotational direction to rotation of the actuator in an actuator actuating direction; and 
converting, by the rotation converter and inside the door (exit device components are mounted inside the door as defined by the perimeter of 56; Fig 2), rotation of the drive spindle in a drive spindle second rotational direction opposite the drive spindle first rotational direction to rotation of the actuator in the actuator actuating direction [0038; 0042; 0043].
Regarding claim 16, Toloday teaches the method of claim 15, further comprising: in response to rotation of the actuator (182) in the actuator actuating direction [0043], actuating a latch control assembly (unnumbered feature comprising 32; Figs 1,2) of the pushbar assembly (36; Fig 2), thereby actuating a latch mechanism of the exit device assembly [0043].
Regarding claim 17, Toloday teaches the method of claim 15, further comprising: 
engaging an input member (64) of the rotation convertor (64, 96, 148) with the drive spindle (unnumbered cylindrical feature of 28 protruding from handle portion; Fig 4) such that the input member rotates in an input member first rotational direction in response to rotation of the drive spindle in the drive spindle first rotational direction and such that the input member rotates in an input member second rotational direction in response to rotation of the drive spindle in the drive spindle second rotational direction (28 is rotatable in two directions so the unnumbered spindle is also rotatable in two directions; [0037; 0043]); and 
engaging an output member (148) of the rotation converter (64, 96, 148) with the actuator (182; Fig 4) such that the actuator rotates in the actuator actuating direction in response to rotation of the output member in an output member actuating direction [0043]; 
wherein converting rotation of the drive spindle in the drive spindle first rotational direction to rotation of the actuator in the actuator actuating direction comprises converting rotation of the input member in the input member first rotational direction to rotation of the output member in the output member actuating direction [0043]; and 
wherein converting rotation of the drive spindle in the drive spindle second rotational direction to rotation of the actuator in the actuator actuating direction comprises converting rotation of the input member in the input member second rotational direction to rotation of the output member in the output member actuating direction [0043].
Regarding claim 18, Toloday teaches the method of claim 15, wherein the rotation converter (64, 96, 148) comprises a shuttle (96) engaged with the drive spindle (cylindrical feature of 28 protruding from handle portion; Fig 4) and an output member (148) engaged with the shuttle (Fig 4); and 
wherein converting rotation of the drive spindle in the drive spindle first rotational direction to rotation of the actuator (182; Fig 4) in the actuator actuating direction comprises: 
moving the shuttle in a shuttle actuating direction in response to rotation of the drive spindle in the drive spindle first rotational direction [0043]; 
rotating the output member (148) in an output member actuating direction in response to movement of the shuttle in the shuttle actuating direction [0043]; and 
rotating the actuator in the actuator actuating direction in response to rotation of the output member in the output member actuating direction [0043].
Regarding claim 19, Toloday teaches the method of claim 18, wherein converting rotation of the drive spindle (cylindrical feature of 28 protruding from handle portion; Fig 4) in the drive spindle second rotational direction to rotation of the actuator (182; Fig 4) in the actuator actuating direction comprises: 
moving the shuttle (96) in the shuttle actuating direction in response to rotation of the drive spindle in the drive spindle second rotational direction [0043]; 
rotating the output member (148) in the output member actuating direction in response to movement of the shuttle in the shuttle actuating direction [0043]; and 
rotating the actuator (182; Fig 4) in the actuator actuating direction in response to rotation of the output member in the output member actuating direction [0043].
Regarding claim 21, Toloday teaches the method of claim 15, further comprising separating the rotation converter (64, 96, 148) from the trim assembly (20; Fig 4 depicts how 64, 96, and 148 are separate from 60 of 20).
Regarding claim 22, Toloday teaches the method of claim 15, wherein converting rotation of the drive spindle (cylindrical feature of 28 protruding from handle portion; Fig 4) in the drive spindle first rotational direction to rotation of the actuator (182; Fig 4) in the actuator actuating direction comprises converting, by a shuttle of the rotation converter (64, 96, 148), the rotation of the drive spindle in the drive spindle first rotational direction to rotation of the actuator in the actuator actuating direction [0043]; 
wherein converting rotation of the drive spindle in the drive spindle second rotational direction to rotation of the actuator in the actuator actuating direction comprises converting, by the shuttle, the rotation of the drive spindle in the drive spindle second rotational direction to rotation of the actuator in the actuator actuating direction [0043]; and 
wherein the shuttle (96) is located inside the door (exit device components are mounted inside the door as defined by the perimeter of 56; Fig 2).
Regarding claim 23, Toloday teaches the method of claim 15, further comprising converting the trim (20) from a first handing configuration (Fig 17) to a second handing configuration (Fig 19) different from the first handing configuration (see configuration change of 28 between Fig 17 and Fig 19).
Regarding claim 24, Toloday does not explicitly disclose a method of installing an exit device.  However, Toloday does disclose a method of installing an exit device assembly to a door (24) including a door preparation (feature, not depicted in the figures, allowing 36 to engage 20 as shown in Fig 2, which extends between non-egress side and egress side defining a pathway [as described in instant application specification]), the exit device assembly including a pushbar assembly (36; Fig 2), an outside trim (20), and a rotation converter (64, 96, 148) separate from the pushbar assembly and the outside trim, the method comprising: 
mounting the rotation converter in the door preparation (the upper tip 152 of 148 is located in the pathway between the egress and non-egress sides of the door which meets the definition in the instant invention’s specification page 6), the rotation converter comprising: 
a housing (60) configured for mounting inside the door preparation (60 is mounted on 24 using unnumbered posts, depicted Fig 3 passing through the door and are inside the door preparation);
an output member (148) rotatably mounted to the housing [0039]; 
a shuttle (96) movably mounted to the housing (see movement of 96 between Fig 17 and Fig 21) and engaged with the output member [0043], wherein, with the rotation converter mounted in the door preparation (the upper tip of 152 of 148 is located in the pathway between the egress and non-egress sides of the door which meets the definition in the instant invention’s specification page 6), the shuttle is located inside the door (exit device components are mounted inside the door as defined by the perimeter of 56; Fig 2); and 
an input member (64) rotatably mounted to the housing (Fig 4; [0043]) and engaged with the shuttle [0043]; 
wherein the shuttle is configured to rotate the output member in a first direction in response to rotation of the input member in the first direction; wherein the shuttle is configured to rotate the output member in the first direction in response to rotation of the input member in a second direction opposite the first direction [0043]; 
engaging the input member with the trim such that the trim is operable to rotate the input member in at least one of the first direction or the second direction [0043]; and 
engaging the output member with the pushbar assembly such that the trim is at least selectively operable to actuate a latch control assembly of the pushbar assembly [0036;0039]. 
Regarding claim 25, Toloday teaches the method of claim 24, wherein, with the rotation converter (64, 96, 148) mounted in the door preparation (the upper tip 152 of 148 is located in the pathway between the egress and non-egress sides of the door which meets the definition in the instant invention’s specification page 6), each of the output member (148) and the input member (64) is positioned at least partially inside the door (exit device components are mounted inside the door as defined by the perimeter of 56; Fig 2).
Regarding claim 26, Toloday teaches the method of claim 24, further comprising separating the rotation converter (64, 96, 148) from the trim (20; Fig 4 depicts how 64, 96, and 148 are separate from 60 of 20).
Regarding claim 27, Toloday teaches the method of claim 24, further comprising actuating, by the rotation converter (64, 96, 148), the latch control assembly (unnumbered feature comprising 32; Figs 1,2) in response to rotation of a handle (28) of the trim (20) in one of the first direction or the second direction [0036;0043].
Regarding claim 28, Toloday teaches the method of claim 24, further comprising actuating, by the rotation converter (64, 96, 148), the latch control assembly (unnumbered feature comprising 32; Figs 1,2) in response to rotation of a handle (28) in the other of the first direction or the second direction [0036;0043].
Regarding claim 29, Toloday teaches the method of claim 27, further comprising converting the trim (20) from a first handing configuration (Fig 17) to a second handing configuration (Fig 19) different from the first handing configuration (see configuration change of 28 between Fig 17 and Fig 19).
Regarding claim 30, Toloday teaches a rotation converter (64, 96, 148) configured for mounting inside a door (24) having a pushbar assembly (36; Fig 2) installed on first side of the door (52) and a trim mounted on an opposite second side of the door (56), the rotation converter comprising: 
a housing (60) configured for mounting inside a door preparation (feature, not depicted in the figures, allowing 36 to engage 20 as shown in Fig 2, which extends between non-egress side and egress side defining a pathway [as described in instant application specification]) of the door (60 is mounted on 24 using unnumbered posts, depicted Fig 3 passing through the door and are inside the door preparation); 
an output member (148) rotatably mounted to the housing [0039]; 
a shuttle (96) movably mounted to the housing (see movement of 96 between Fig 17 and Fig 21) and engaged with the output member such that the output member rotates in an output member actuating direction in response to movement of the shuttle in a shuttle actuating direction [0043]; and 
an input member (64) rotatably mounted to the housing (Fig 4; [0043]) and engaged with the shuttle [0043]; 
wherein the input member is configured to drive the shuttle in the shuttle actuating direction during rotation of the input member in a first direction, thereby causing the shuttle to rotate the output member in the output member actuating direction [0043]; and 
wherein the input member is configured to drive the shuttle in the shuttle actuating direction during rotation of the input member in a second direction opposite the first direction, thereby causing the shuttle to rotate the output member in the output member actuating direction [0043].
Regarding claim 33, Toloday teaches the rotation converter of claim 30, wherein the shuttle (96) comprises a first cam surface (120) and a second cam surface offset from the first cam surface (124; Fig 7; [0038]); 
wherein the input member (64) comprises a first engagement portion (88) and a second engagement portion offset from the first engagement portion (92; Fig 5); 
wherein the first engagement portion is configured to engage the first cam surface to thereby drive the shuttle in the shuttle actuating direction during rotation of the input member in the first direction [0038]; and 
wherein the second engagement portion is configured to engage the second cam surface to thereby drive the shuttle in the shuttle actuating direction during rotation of the input member in the second direction [0038].
Regarding claim 34, Toloday teaches an exit device assembly comprising the rotation converter (64, 96, 148) of claim 30, the exit device assembly further comprising a trim (20) and a pushbar assembly (36; Fig 2); 
wherein the input member(64) is engaged with a handle of the trim [0037]; 
wherein the output member (148) is engaged with an actuator (182) of the pushbar assembly [0039]; 
wherein the rotation converter is configured to actuate the actuator in response to rotation of the handle regardless of a handing orientation of the trim [0039].
Regarding claim 35, Toloday teaches the method of claim 15, wherein the door (24) has an egress side surface (52) and a non- egress side surface (56); and wherein the rotation converter (64, 96, 148) is positioned between the egress side surface and the non- egress side surface (the upper tip 152 of 148 is positioned between 52 and 56; Fig 18).
Claims 20, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Toloday, US 20060010942, as applied to claims 15 and 30 above, and further in view of Overbey et al., US 6328357 (hereinafter Overbey).
Regarding claim 20, Toloday teaches the method of claim 18, wherein the shuttle (96) is engaged with the output member (148) and wherein the output member rotates in the output member actuating direction in response to movement of the shuttle in the shuttle actuating direction [0042; 0043].
Toloday does not teach wherein the shuttle comprises a rack gear; and wherein the output member comprises a pinion gear.
Overbey teaches a rack gear (31a) and a pinion (26) such that Overbey teaches wherein the shuttle comprises a rack gear; and wherein the output member comprises a pinion gear.
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use KSR exemplary rationale A to modify Toloday’s rotation convertor to have Overbey’s rack and pinion structure.  Doing so would combine prior art elements according to known methods to yield predictable results, the connectivity of components into a functioning apparatus.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR exemplary rationale A,  to modify Toloday’s rotation convertor to have Overbey’s rack and pinion structure.  Doing so would combine prior art elements according to known methods to yield predictable results, the connectivity of components into a functioning apparatus.  
Regarding claim 31, Toloday teaches the rotation converter of claim 30, wherein the shuttle (96) engaged with the output member (148) and wherein the output member rotates in the first direction in response to movement of the shuttle in the shuttle actuating direction [0042;0043].
Toloday does not teach wherein the shuttle comprises a rack gear; and wherein the output member comprises a pinion gear.
Overbey teaches a rack gear (31a) and a pinion (26) such that Overbey teaches wherein the shuttle comprises a rack gear; and wherein the output member comprises a pinion gear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR exemplary rationale A,  to modify Toloday’s rotation convertor to have Overbey’s rack and pinion structure.  Doing so would combine prior art elements according to known methods to yield predictable results, the connectivity of components into a functioning apparatus.  
Regarding claim 32, Toloday teaches the rotation converter of claim 30, wherein the pinion gear (Overbey, 26) comprises a toothed region (Overbey, upper right region in Fig 2A) and an untoothed region (Overbey, lower left region in Fig 2A); 
wherein the shuttle (Toloday, 96) further comprises a second rack gear (Overbey, 31b) opposite the rack gear (Overbey, 31a; Fig 2A); 
wherein the pinion has a first orientation in which the toothed region is engaged with the rack gear, the untoothed region faces the second rack gear, and the output member actuating direction is a first rotational direction (Fig 2A); and 
wherein the pinion has a second orientation in which the toothed region is engaged with the second rack gear, the untoothed region faces the rack gear, and the output member actuating direction is a second rotational direction opposite the first rotational direction (Overbey, col 2, lines 1-15).
Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. 
Regarding independent claims 15, 24, and 30, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Describing the methods, functions, or apparatus as “inside the door” does not provide a clear claim limitation in any patentable sense.  As defined by Merriam-Webster, inside is an interior part or place.  Inside the door could mean interior to the boundaries of the outside perimeter of the door as well as interior between the two faces and four edges of the door.  Both of these interpretations would meet the definition.  (the term inside is not defined or used in the instant application’s specification). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675